347 F.2d 939
Lloyd MILES, Joseph Potts and Leroy Davis, Appellants,v.Victor G. WALKER, Warden, Louisiana State Penitentiary, Appellee.
No. 21163.
United States Court of Appeals Fifth Circuit.
June 24, 1965.

Donn Moss, Baton Rouge, La., for appellants.
Teddy W. Airhart, Jr., Asst. Atty. Gen., Baton Rouge, La., for appellee.
Before RIVES and JONES, Circuit Judges, and BOOTLE, District Judge.
PER CURIAM:


1
This appeal is from the denial of habeas corpus to three state prisoners.  The facts are fully stated in the opinion of the district court reported as State of Louisiana, ex rel. Lloyd Miles, et al. v. Walker, Warden, E.D.La. 1963, 222 F.Supp. 975.


2
The judgments of conviction became final in March 1957, more than four years before the decision in Mapp v. Ohio, 1961, 367 U.S. 643, 81 S.Ct. 1684, 6 L.Ed.2d 1081.  Decision of the appeal by this Court has been delayed awaiting review of our holding in Linkletter v. Walker, Warden, 5 Cir. 1963, 323 F.2d 11, that Mapp should not be applied retroactively.  On June 7, 1965 the Supreme Court affirmed that decision.  Linkletter v. Walker, Warden, 1964, 85 S.Ct. 1731.  The judgment of the district court denying habeas corpus is therefore


3
Affirmed.